PennyMac Corp. v 630 E. 38 Corp. (2020 NY Slip Op 07210)





PennyMac Corp. v 630 E. 38 Corp.


2020 NY Slip Op 07210


Decided on December 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2019-08569
 (Index No. 518208/18)

[*1]PennyMac Corp., appellant, 
v630 East 38 Corp., respondent, et al., defendants.


Blank Rome LLP, New York, NY (Diana M. Eng and Jacquelyn A. DiCicco of counsel), for appellant.
Miller, Rosado & Algios, LLP, Garden City, NY (Christopher Rosado and Neil A. Miller of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Kings County (Noach Dear, J.), dated June 18, 2019. The order granted the motion of the defendant 630 East 38 Corp. to compel the plaintiff to accept service of its answer.
ORDERED that the order is affirmed, with costs.
In this mortgage foreclosure action, the defendant 630 East 38 Corp. (hereinafter the defendant) moved to compel the plaintiff to accept service of its answer. In an order dated June 18, 2019, the Supreme Court granted the defendant's motion. The plaintiff appeals.
We agree with the Supreme Court's determination to grant the defendant's motion to compel the plaintiff to accept service of its answer. The defendant's answer was timely because it was served within 30 days of the date the defendant was re-served with the summons and complaint, together with the RPAPL 1303 notice (see  CPLR 3012[c]; Heusinger v Russo , 96 AD2d 883).
The plaintiff's remaining contentions either are without merit or need not be reached in light of our determination.
BALKIN, J.P., ROMAN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court